Cassoday, J.
The plaintiff, as grantee of Jerome Seekins and wife, is entitled to the same remedy as his grantor might have had if the conveyance had not been made. Sec. 2194, R. S.; Bennett v. Robinson, 27 Mich. 26. This provision extends uas well to grants, or leases in fee reserving rents, as to leases for life and for years.”. Sec. 2195. This being so, we must treat the case the same as though it had been brought by Jerome Seekins.
"VVe ñnd nothing in the testimony which would authorize us to disturb any of the findings of fact. It follows that the defendant cannot be regarded as having a contract for the purchase of the farm. The finding that the defendant was on the farm as the tenant at will of Jerome Seekins may, perhaps, be regarded rather as a conclusion of law than as a finding of fact. That he worked the farm on shares during the season of 1882 seems to be conceded. The defendant’s version of the testimony on the part of the plaintiff, which for the purposes of thisVappeal must be taken to be true, is to the effect that it was talked over in the family between the defendant, his father and mother, and his *30brother Nathaniel, that the old people should move upon the new place with Nathaniel, leaving the defendant upon the old farm, with the understanding that he and Nathaniel should work together in harmony and pay up the mortgage indebtedness on the two farms, and each pay one half of their father’s small debts, and when the old folks were dead the defendant and Nathaniel should be paid for so doing. It appears that the old folks and Nathaniel moved upon the new farm, leaving the defendant on the farm in question; that the defendant worked that farm, paid some interest on one of the mortgages, and that he, or he and Nathaniel together, built some fence and dug a ditch about six rods long and three and a half feet deep. That understanding seems to have been reached in the latter part of March, 1883. There is testimony to the effect that the defendant wanted that arrangement or understanding to continue for seven years, but that his mother objected to any agreement being made for its continuance for any longer period than one year, and there seems to have been no agreement that it should continue for that length of time or any other.
Under this state of facts it is strenuously urged that the conventional relation of landlord and tenant did not exist, and hence that this action cannot be maintained. Such undoubtedly is the rule under the statutes of some states. Evertson v. Sutton, 21 Am. Dec. 217. In support of this contention an ingenious argument was made and many authorities cited. Without attempting any review of the authorities, we are inclined to think the court was right in holding that the facts stated made the defendant the tenant at will of his father. This court has recently held, in effect, that in a tenancy at will both the entry and occupancy are lawful, but for no definite term or purpose, subject to be determined by the landlord whenever he pleases. Brown v. Kayser, 60 Wis. 8, and authorities there cited. At common law either party could put an end to such a tenancy at any *31time he pleased, and insicmter and without notice, or, at most, by mere demand of the possession by the landlord. Ibid. He was called a tenant at will because he had no certain or sure estate, and was liable to be put out at the will of the landlord. The facts stated seem' to bring the case within the definition of a tenancy at will. The statutes (secs. 2183, 2184) requiring one month’s notice to terminate such tenancy were enacted for the benefit of the tenant, and not for the benefit of the landlord. Ibid. This notice was given by Jerome Seekins. The tenant having failed to remove from the premises at the expiration of the time required after the service of the notice, the landlord was at liberty to re-enter, or proceed in the manner prescribed by law to remove such tenant, without any further or other notice to quit. Sec. 2184. The statute expressly provides that any tenant at will of any real property may be removed therefrom when, without permission of the landlord, he holds possession after such tenancy at will has been terminated by either party in the manner provided in the sections above cited. Sec. 3358, subd. 1. Since the action is clearly maintainable under the provisions of our statutes, it becomes unnecessary to trace the analogy between the statutes of this and other states, and the authorities under them, so elaborate^ presented in the arguments and briefs of the respective counsel.
By the Court.— The judgment of the circuit court is affirmed.